Citation Nr: 1102192	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  99-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic lumbosacral spine 
disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 RO rating decision of the 
Providence, Rhode Island Regional Office (RO), that denied 
service connection for a chronic lumbosacral spine disability 
(back condition).  The Veteran provided testimony at a personal 
hearing at the RO in November 2000.  In January 2004, the case 
was transferred to the Winston-Salem Regional Office (RO).  

In a July 2008 decision, the Board denied the Veteran's claim.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2008, the parties (the Veteran and the VA Secretary) filed a 
joint motion which requested that the Board's decision be vacated 
and remanded.  A June 2008 Court order granted the motion.  

In a subsequent September 2009 decision, the Board again denied 
the Veteran's claim.  The Veteran then appealed the Board's 
decision to the Court.  In August 2010, the parties (the Veteran 
and the VA Secretary) filed a joint motion which requested that 
the Board's decision be vacated and remanded.  A June 2008 Court 
order granted the motion.  


FINDING OF FACT

The Veteran's chronic lumbosacral spine disability was not 
present during service or for many years thereafter, and was not 
caused by any incident of service.  





CONCLUSION OF LAW

A chronic lumbosacral spine disability was not incurred in or 
aggravated by service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in January 1999, a statement 
of the case in July 1999, a supplemental statement of the case in 
July 2001, correspondence in November 2003, a supplemental 
statement of the case in January 2004, a supplemental statement 
of the case in November 2004, correspondence in December 2004, 
and a supplemental statement of the case in July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in a September 2005 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with an 
examination in connection with his claim for service connection 
for a chronic lumbosacral spine disability.  The Board finds, 
however, that an examination was not necessary to make a decision 
on his claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the appellant's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board observes that, in this matter, while the appellant may 
have a current lumbosacral spine disability (fulfilling prong (1) 
in the McLendon analysis), the file does not contain the elements 
at prong (2), "evidence establishing  that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies" or prong (3), " an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the appellant's service or with another 
service-connected disability".

The Board notes that the appellant is competent to report having 
had an in-service injury to his low back (lumbosacral spine) 
during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  That said, when considering prong (2) of the 
McLendon analysis, the Board does not take the Veteran's 
statement in a vacuum, but rather, the Board considers it with 
all the other evidence of record to ascertain whether evidence 
establishes that an event, injury or disease occurred during 
service.  Here, after considering the evidence of record, the 
Veteran's accounts of an inservice injury are simply not 
credible.  

The Board has good reason to reject the credibility of the 
Veteran's account of having had an inservice injury to the back.  
First, his available service treatment records do not show 
treatment for a chronic lumbosacral spine disability or for any 
low back complaints whatsoever.  Second, at separation, the 
appellant's back was evaluated as normal.  Third, the Veteran 
himself indicated on a report of medical history filled out prior 
to separation that he had no history of back pain.  These three 
items constitute objective evidence - recorded contemporaneous 
with the time of the alleged incident, which flies in the face 
of, and contradict, the assertions offered by the Veteran decades 
later in conjunction with his claim for benefits.  Additionally, 
low back problems were not shown for many years after separation.  

The Board observes that there is absolutely no evidence in the 
claims file that establishes that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies.  Therefore, and as will be discussed further in the 
analysis portion of the decision below, the Board finds that the 
appellant's statements in regard to an in-service low back 
(lumbosacral spine) injury are simply not credible.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996).  As such, prong (2) in the McLendon analysis is 
not met.  

The Board notes that the appellant has alleged that he was 
injured in a jeep accident during service, that he had pain since 
the incident, and that he self-medicated until seeking treatment 
from a VA medical center.  As noted above, his service medical 
records do not show treatment for any low back complaints 
whatsoever.  At separation, the appellant's back was evaluated as 
normal, and the Veteran himself indicated on a report of medical 
history filled out prior to separation that he had no history of 
back pain.  Additionally, there is no evidence of any treatment 
for a low back disability for decades after the Veteran's period 
of service.  Further, the probative medical evidence contains no 
medical opinions relating the appellant's current chronic 
lumbosacral spine disability to his period of service.  The Board 
observes that although the appellant may be competent to allege 
low back pain since his period of service (See Jandreau, supra), 
the Board is not bound to accept these allegations as truthful or 
accurate when objective evidence, recorded at a time 
contemporaneous to the alleged incident and reported symptoms 
directly conflicts with those allegations.  That is the case 
here.  As such, the Board finds that his statements in that 
regard are not credible.  See Dalton, Caluza, supra.  As there is 
no credible and probative indication that any claimed chronic 
lumbosacral spine disability may be associated with the 
appellant's period of service, prong (3) of the McLendon analysis 
is also not met.  

The Board has considered whether the appellant's lay statements 
could fulfill prong (2) or (3).  As mentioned above, however, the 
Board finds that the Veteran's statements offered in conjunction 
with is pursuit for benefits are not credible as they are opposed 
by objective medical records from the Veteran's period of service 
and the Veteran's own responses on report of medical history.  
This objective evidence contemporaneous with the alleged injury 
and alleged symptoms simply does not show evidence of low back 
problems, and does include objective findings of normal spine and 
does include the Veteran's own report that he had not history of 
back pain.  The Veteran's service treatment records, his 
examination upon separation, and his report of medical history 
are contemporaneous records showing the state of the Veteran's 
back around his separation date in 1972.  These records provide 
findings that are directly in conflict with lay statements made 
by the Veteran in 1998, decades later.  Therefore, his statements 
are not credible.  See Dalton, Caluza, supra.  Therefore, without 
prongs (2) and (3) as discussed in Mclendon, the facts of this 
case do not meet the criteria to warrant a VA examination.  See 
Id.  

Further, the Board notes that based on information provided by 
the appellant, the RO requested that the National Personnel 
Records Center (NPRC) furnish inpatient clinical records 
pertaining to a back injury the appellant reportedly received in 
a jeep accident and treatment he reportedly received at Camp 
Kaiser Hospital in Unchoni, Korea for the period January 1968 to 
December 1970.  NPRC reported a negative response.  The RO also 
undertook a search of VA's claims database for two individuals 
the appellant reported were also involved in the jeep accident 
for purposes of ascertaining whether these individuals had 
reported information potentially supportive of the appellant's 
claim.  The search was unsuccessful.  In a letter dated in April 
2004 (as well as in subsequent letters mailed in January and 
April 2006) the RO asked the appellant to narrow the time frame 
within which he believed the accident occurred.  The appellant 
did not provide this information.  

The Board also observes that subsequent to the September 2005 
supplemental statement of the case, additional medical evidence 
(a lay statement from the Veteran's sister) has been associated 
with the record.  The additional evidence, however, is 
essentially duplicative of evidence already of record in that it 
repeats the Veteran's assertions that he was injured in a jeep 
accident during his period of service and is not specifically 
pertinent as to the basis for the denial of the appellant's 
claim.  Therefore, a remand for an additional supplemental 
statement of the case as to such evidence would service no useful 
purpose.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," such as arthritis, may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disability.  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Allen; however, based upon the 
facts in this case the regulatory change does not impact the 
outcome of the appeal.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").  That being said, the 
Board can determine that lay evidence lacks credibility when it 
is in conflict with  contemporaneous medical evidence and 
contemporaneous reports by the Veteran of denying symptoms. 

Further, as a finder of fact, the Board, when considering whether 
lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of the Veteran, and the Veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 
78 F.3d 604(Fed.Cir.1996).

The Veteran contends that he has a chronic lumbosacral spine 
disability that is related to his period of service.  The Veteran 
specifically alleges that he was injured in a jeep accident 
during service, that he had pain since the accident, and that he 
self-medicated until seeking treatment from a VA medical center.  

The Veteran's service personnel records indicate that he served 
in Korea from June 1969 to July 1970.  They contain no other 
relevant information. 

The Veteran's service treatment records do not show complaints, 
findings, or diagnoses of any low back or lumbosacral spine 
problems.  Evaluations of the Veteran during that time make no 
reference to any such problems.  His service treatment records do 
show that he was hospitalized in September 1969 for an unrelated 
matter (gastritis and a common cold with tracheobronchitis).  On 
a medical history report at the time of the November 1971 
separation examination, the Veteran specifically checked boxes 
indicating that he did not have back trouble of any kind.  The 
November 1971 objective separation examination report included a 
notation that the Veteran's spine and other musculoskeletal 
systems were evaluated as "normal".   As noted above, these 
records contemporaneous with service contain objective medical 
findings, and a specific indication from the Veteran, that are in 
direct conflict with the assertions raised by the Veteran decades 
later.  The Veteran's assertion is not credible.

The first post-service evidence of record of any possible low 
back problems is in April 1998, decades after the Veteran's 
period of service.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).  

In the Veteran's April 1998 application for compensation 
benefits, he maintained that he sustained a back disorder during 
the period 1969 to 1970.  He reported that he was treated at Camp 
Kaiser in Korea.  As stated above, the records from service show 
no such treatment, and no complaints of back problem on the 
report of medical history, and no findings of a back disorder on 
the examination prior to separation.

A May 1998 computerized tomography (CT) scan of the lumbar spine 
revealed that there was a large disc herniation at L5-S1 and mild 
diffuse bulging of the disc at L4-L5.  

A Report of Contact in August 1998 showed that the Veteran 
reported that he only received treatment at the VA Medical Center 
(MC) in Providence, Rhode Island from February 1998 to date.  The 
Board finds it pertinent that the Veteran denied that he had 
received any treatment for his back prior to that date.  

A March 1999 record showed that the Veteran complained that he 
pushed a van a couple days earlier and that he was now 
experiencing severe low back pain.  

In the April 1999 Notice of Disagreement, the Veteran maintained, 
for the first time, that he injured his back in a jeep accident 
that occurred in 1968 in Korea.  

A May 1999 record noted that the Veteran reported to Dr. J.C-P., 
that he suffered from a loss of consciousness following a 
significant motor vehicle accident at the age of 17.  The Veteran 
reported that he had suffered from low back pain for 30 years 
with its onset following the accident in Korea.  Dr. J.C-P. noted 
an impression of "[low back pain] with lumbar radiculopathy, 
central disc and stenosis."  

In the August 1999 Substantive Appeal, the Veteran reported that 
VA personnel, K. [Dr. K.], P. [Dr. J. C-P.], and L. [S.L., nurse 
practitioner] indicated that the problems associated with his 
back were connected to the injury he reportedly sustained during 
service.  He maintained for the first time that he was 
hospitalized for the injury for four days at the base hospital in 
Unchoni, South Korea.

A November 1999 magnetic resonance image (MRI) of the lumbar 
spine described that the veteran had degenerative disc disease at 
L5-S1.  

In VA Form 21-4176 (Report of Accidental Injury in Support of 
Claim for Compensation or Pension) dated in September 2000, the 
Veteran claimed that F.C. (captain) and R.G. (driver) were 
witnesses to the accident.  Later, in a Report of Contact in 
April 2004, it was noted that the Veteran reported that the 
driver of the jeep was actually L.G. These inconsistencies make 
the Veteran's account even less credible.

At the local RO hearing conducted in November 2000, the Veteran 
provided testimony that was similar to prior statements discussed 
above.  Additionally, he indicated that he self-medicated from 
the time of his discharge up until 1998.  

In a VA physician's letter received by the RO in August 2005, Dr. 
L.S. reported that he had been treating the Veteran for chronic 
low back pain.  Dr. L.S. noted that a July 2002 neurosurgical 
evaluation indicated that an MRI showed only a small bulge at L3-
L4 and that the diagnosis was chronic low back pain.  

In an August 2009 lay statement, the Veteran's sister reported 
that while the Veteran was stationed in South Korea, he was 
involved in an accident in which a jeep overturned and he was 
pinned under it until he could be freed.  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

As an initial matter, the Board observes that the August 2010 
joint motion (noted above in the INTRODUCTION) found that the 
reasons and bases in a previous September 2009 Board decision, 
addressing the issue of entitlement to service connection for a 
chronic lumbosacral spine disability, were inadequate.  The joint 
motion specifically indicated that the Board could not make 
findings of credibility about lay testimony on the basis that 
there is a lack of corroborating medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").  As discussed above, and in more detail below, the 
Board is now making it abundantly clear that the determination 
that lay statements from the Veteran are not credible is based on 
the presence of contemporaneous evidence (medical and lay) that 
conflicts with the Veteran's account, and not merely on than a 
lack of corroborating evidence.

The Board observes that a May 1999 record noted that the Veteran 
reported to Dr. J.C-P., that he suffered from a loss of 
consciousness following a significant motor vehicle accident at 
the age of 17.  The Veteran reported that he had suffered from 
low back pain for 30 years with its onset following the accident 
in Korea.  Dr. J.C-P., noted an impression of "[low back pain] 
with lumbar radiculopathy, central disc and stenosis."  The 
Board observes that the Veteran's statement, at that time, 
indicating that he suffered a motor vehicle accident in Korea and 
that he had low back for 30 years since his period of service, is 
nothing more than a recitation of his belief.  This recited 
history (provided by the Veteran and transcribed in a record) of 
a jeep accident in service and many years of back pain since that 
time has not been supported by any objective medical findings.  
More importantly, that history (provided by the veteran and 
transcribed in a record) has been shown to be incredible, or 
false, because of the objective and conflicting evidence recorded 
contemporaneous with service.  As the Veteran's account is not 
credible, any repetition of his statements by doctors merely 
reciting a reported medical history from the Veteran, is not 
probative in linking the Veteran's claimed condition to his 
period of service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the transcriber is 
a medical professional).  As noted above, the Board is not making 
findings regarding credibility of lay testimony solely on the 
basis that there is a lack of corroborating medical evidence, but 
rather on the bases that the does exist conflicting evidence 
contemporaneous with service. 

The medical evidence of record does show that the Veteran is 
currently diagnosed with a chronic low back disability.  The 
Veteran has vigorously contended that he injured his low back in 
a jeep accident during service.  The Veteran's sister has also 
reported that he was involved in a jeep accident during service.  
The Board notes, however, that neither the service treatment 
records nor the personnel records make reference to this incident 
as reported by the Veteran (and his sister).  Moreover, the 
service treatment records are completely devoid of any complaints 
of or treatment for a low back disability at any point from the 
time of the reported accident until separation.  Again, the Board 
cannot overemphasize the fact that objective findings and 
contemporaneous reports from 1971 conflict with the Veteran's 
account of sustaining a back injury in a jeep accident.  
Specifically, on a medical history form at the time of his 
November 1971 separation examination, the Veteran specifically 
checked that he had no back trouble of any kind.  Also, the 
November 1971 objective examination report included a finding 
that the Veteran's spine and other musculoskeletal systems were 
evaluated as normal.  

Additionally, the Board observes that the RO undertook a search 
of VA's claims database for two individuals the Veteran reported 
were also involved in the jeep accident for purposes of 
ascertaining whether these individuals had reported information 
potentially supportive of the appellant's claim.  The search was 
unsuccessful.  Further, the Board notes that the Veteran has 
alleged that he self-medicated from the time of his discharge 
until 1998.  The Board observes that the first medical evidence 
of any complaints of low back pain and a chronic disability 
associated with the Veteran's low back is dated in April 1998, 
decades after his discharge from service, and decades after his 
purported years of low back pain since service.  Thus, the 
credibility and probative value of his accounts regarding the 
alleged low back injury in service (pursuant to a jeep accident) 
and regarding allegations of years of low back pain since service 
are undermined.  See Dalton, Caluza, supra.  Simply put, the 
Board does not find the Veteran's statements (or for that matter 
his sister's lay statement) credible in light of: the lack of 
objective findings of a low back injury during service; the lack 
of treatment for low back problems during service; the presence 
of objective findings of "normal" back in 1971 examination 
prior to separation; the presence of the Veteran's own indication 
of no history of back trouble on the 1971 report of medical 
history; the lack of treatment for low back problems from 1971 to 
the 1990s, the lack of comment regarding such low back pain until 
1998, decades after service; and that lack of any probative 
medical evidence relating the currently lumbosacral spine 
disability to service.  

The Board observes that the probative medical evidence does not 
suggest that the Veteran's current chronic lumbosacral spine 
disability is related to his period of service.  In fact, the 
probative medical evidence provides negative evidence against 
this finding, indicating that the Veteran's current chronic 
lumbosacral spine disability began many years after his period of 
service, without any relationship to any incident of service.  

The Veteran has alleged that his current chronic lumbosacral 
spine disability had its onset during his period of service, 
specifically as a result of a jeep accident.  As a layperson, 
however, the Veteran is not competent to give a medical opinion 
on the diagnosis or etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The Board observes 
that the Veteran is competent to report that he suffered a low 
back injury during service but, as discussed above, the Board 
finds that his statements in that regard are not credible.  See 
Dalton, Caluza, supra.  

The weight of the competent medical evidence demonstrates that 
the Veteran's chronic lumbosacral spine disability began many 
years after service and was not caused by any incident of 
service.  The Board concludes that the Veteran's chronic 
lumbosacral spine disability was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a chronic lumbosacral spine disability is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


